Citation Nr: 0019339	
Decision Date: 07/24/00    Archive Date: 07/31/00

DOCKET NO.  98-15 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to special monthly pension on account of the need 
for regular aid and attendance or being housebound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The appellant served on active duty from April 1943 to March 
1946.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1997 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The RO scheduled a video conference hearing to be held before 
a Hearing Officer in April 1999.  However, it appears that 
the appellant did not show for this hearing notwithstanding 
the fact that he was properly notified of such hearing at his 
address of record in February 1999.  As no evidence or 
argument has been submitted to date reflecting any good cause 
to explain why he did not appear for this hearing, no further 
action will be taken at this time to schedule another 
hearing.


FINDINGS OF FACT

1.  The appellant, who was born in 1924, has been rated 
totally disabled for pension purposes since 1979.  His 
disabilities include residuals of laminectomy with left 
radiculopathy; alcoholic hepatosplenomegaly with duodenal 
ulcer; and, residuals cerebrovascular accident with right 
upper extremity weakness.

2.  He is not bedridden, however, and he is able to dress and 
undress himself, keep himself clean, feed himself, and attend 
to the wants of nature without the care and assistance of 
another person on a regular basis.

3.  Further, it is not shown that he is substantially 
confined to his home by reason of his disabilities.



CONCLUSIONS OF LAW

1.  The requirements for special monthly pension benefits 
based on the need for regular aid and attendance have not 
been met.  38 U.S.C.A. §§ 1502(b), 1521 (West 1991); 38 
C.F.R. §§ 3.351, 3.352 (1999).

2.  The requirements for special monthly pension benefits 
based on account of being housebound have not been met.  38 
U.S.C.A. §§ 1502(c), 1521(e) (West 1991); 38 C.F.R. 
§ 3.351(d)(2) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Special monthly pension benefits are payable to a veteran who 
needs regular aid and attendance.  38 U.S.C.A. § 1521(d), (e) 
(West 1991); 38 C.F.R. § 3.351(a)(1) (1999).  A veteran is in 
need of regular aid and attendance if he is helpless or is so 
nearly helpless as to require the regular aid and attendance 
of another person.  The criteria for establishing the need 
for aid and attendance include consideration of whether the 
veteran is blind or is so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; or 
whether the veteran is a patient in a nursing home because of 
mental or physical incapacity; or whether the veteran 
establishes a factual need for aid and attendance under the 
criteria set forth in 38 C.F.R. § 3.352(a).  38 U.S.C.A. 
§ 1502(b) (West 1991); 38 C.F.R. § 3.351(b), (c) (1999).

Under the provisions of the aforementioned section 3.352(a), 
the criteria include the inability of the veteran to dress or 
undress himself, or to keep himself ordinarily clean and 
presentable; whether he requires frequent adjustment of any 
special prosthetic or orthopedic appliances with the aid of 
another; inability to feed himself; inability to attend to 
the wants of nature; or incapacity, physical or mental, that 
requires assistance on a regular basis to protect himself 
from hazards or dangers incident to his daily environment.  
"Bedridden" will be a proper basis for the determination 
under this section.  For the purposes of this section, 
"bedridden" constitutes a condition which through its 
essential character actually requires that an individual 
remain in bed.  The fact that the veteran has voluntarily 
taken to bed or that a physician has prescribed bedrest for a 
lesser or greater portion of the day will not suffice.  It is 
only necessary that the evidence establish he is so helpless 
as to need regular aid and attendance not that there be a 
constant need.

Although the veteran need not show all of the disabling 
conditions identified in 38 C.F.R. § 3.352(a) to establish 
entitlement to aid and attendance, the United States Court of 
Appeals for Veterans Claims has held that it is logical to 
infer there is a threshold requirement that "at least one of 
the enumerated factors be present."  Turco v. Brown, 9 Vet. 
App. 222, 224 (1996).

Special monthly pension also is payable where the veteran has 
a single permanent disability rated as 100 percent and, (1) 
he or she has additional disability or disabilities 
independently ratable at 60 percent, separate and distinct 
from the permanent disability rated as 100 percent disabling 
and involving different anatomical segments or bodily 
systems, or (2) he or she is permanently housebound by reason 
of disability or disabilities.  This requirement is met when 
the veteran is substantially confined to his or her dwelling 
and the immediate premises or, if institutionalized, to the 
ward or clinical areas, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his or her lifetime.  38 U.S.C.A. 
§§ 1502(c), 1521(e); 38 C.F.R. § 3.351(d)(1), (2).

In this case, contentions have been advanced to the effect 
that the veteran is in need of regular aid and attendance 
and/or is housebound.  It is alleged that he cannot manage on 
his own or take care of his personal needs and, that in 
general, he is in need of assistance nearly all the time to 
adequately care for himself.

After a review of the record, the Board concludes that a 
preponderance of the relevant and probative evidence in this 
case is against the claim of entitlement to an increased rate 
of pension benefits due to the need for regular aid and 
attendance or being housebound.  Although the Board 
recognizes that he suffers from residuals of his 
cerebrovascular accident now manifested by right arm 
weakness, as shown on two aid and attendance ("A & A") 
examinations conducted in 1998, the criteria for granting 
special monthly pension benefits for regular aid and 
attendance are quite specific.  The medical findings reported 
on the aforementioned A & A examinations do not reflect the 
examiners' opinions that he is bedridden or that he is unable 
to take care of his personal needs (dressing, bathing, going 
to the bathroom, eating) on a regular basis.  No other 
medical evidence in the file contraindicates the findings 
made on these examinations as to the specific question of 
bedridden status or regular aid and attendance for personal 
needs.  Likewise, although it is shown that he needs the 
assistance of a cane to get around, the medical evidence 
reported on the A & A examinations does not establish that he 
requires the frequent need of adjustment of a special 
prosthetic or orthopedic appliance which by reason of his 
disabilities cannot be done without the aid of another 
person.  Additionally, it is not shown that he has a mental 
or physical impairment which requires assistance on a regular 
basis to protect himself from hazards or dangers incident to 
his daily environment.  Moreover, the appellant has not 
contended or demonstrated that he has a visual impairment or 
that he is a patient living in a nursing home.

As noted above, the criteria for regular aid and attendance 
contemplate the need for regular personal health care 
services.  The appellant's disabilities do not debilitate him 
to the extent that he requires the regular aid and attendance 
of another person as specified by the criteria in 38 C.F.R. 
§§ 3.351(b), (c), 3.352(a).  Accordingly, the appellant does 
not qualify for special monthly pension based the need for 
regular aid and attendance.

Further, the Board does not find he is housebound.  It 
appears from the facts presented that while he is able to 
ambulate on his own and leave the house when needed to get 
groceries or go to medical appointments.  Thus, it is not 
shown by the objective evidence that he is confined to his 
own dwelling.  The A & A examination reports are equivocal in 
this regard.  Thus, the Board concludes that the appellant's 
disabilities do not at this time debilitate him to the extent 
that he is housebound as specified by the criteria in 38 
C.F.R. § 3.351(f).  Accordingly, the appellant does not 
qualify for special monthly pension on account of being 
housebound.


ORDER

Special monthly pension benefits on account of need for 
regular aid and attendance or being housebound is denied.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals


 

